In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00445-CV
                  ___________________________

CREEKWOOD COMMUNITY HOMEOWNERS ASSOCIATION, INC., Appellant

                                 V.

           JOHN WOLFE AND KATHY WOLFE, Appellees




               On Appeal from the 236th District Court
                       Tarrant County, Texas
                   Trial Court No. 236-321758-20


               Before Birdwell, Bassel, and Womack, JJ.
                 Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On February 7, 2022, we notified appellant that the trial-court clerk responsible

for preparing the record in this appeal has informed us that appellant has not arranged

to pay for the clerk’s record as the appellate rules require. See Tex. R. App. P.

35.3(a)(2). In our notice, we warned that we would dismiss the appeal for want of

prosecution unless, within ten days, appellant arranged to pay for the clerk’s record

and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: March 3, 2022




                                           2